Title: To George Washington from Thomas Walker, 14 August 1758
From: Walker, Thomas
To: Washington, George



Dear Colo:
Winchester August the 14 1758

This day the Waggons set off from Pearises and about five Hundred Beef Cattle are to set off tomorrow. I am surprised at Colo. Bouquets Paragraph as I have Letters from Mr Hoops of very Late Dates in one of which he writes that he has 600 Beef Cattle of 500 Each & in another that Yeiser has Sent up 400 that I need only send those gathered there not being an occasion for so much expedition as he had before desired & I have no orders for any further Purchase as yet. If I had timely Orders & money I am perswaded you need not fear Wanting Cattle Hogs & Sheep for six months from this time.
It gives me great concern to find by you that we have so little Hopes of doing any thing to our Credit or advantage. For Virginia will not for some time be able to make such another Struggle for the common good As it is said our next crop of Tobacco will be at Least 250,000 Pounds Sterling short of a Common one. It is impossible for me to Join you I am now reduced to a mere Scelleton nor able to walk without Crutches & have not yet got clear of my disorder. This afternoon I intend Homewards on a Litter where I have hopes of recovering some flesh & Strength.
Was I in health it would give Me pleasure to Se you though would not make the Campaign for any office of Drugery.

That things may take a more Favourable turn than in all Human Probabili[t]y can be expected & that the Virginians may be rewarded as I expect they Merrit is the Prayer of Dear Sir you Most Humble Servt

Thos Walker

